[Cite as State v. Roesener, 2022-Ohio-1901.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                UNION COUNTY




STATE OF OHIO,
                                                          CASE NO. 14-21-26
       PLAINTIFF-APPELLEE,

       v.

DAVID R. ROESENER,                                        OPINION

       DEFENDANT-APPELLANT.



                        Appeal from Marysville Municipal Court
                             Trial Court No. CRB2100317

                                      Judgment Affirmed

                               Date of Decision: June 6, 2022



APPEARANCES:

        Lawrence J. Kramer for Appellant

        Samantha Hobbs for Appellee
Case No. 14-21-26



WILLAMOWSKI, J.

       {¶1} Defendant-appellant David R. Roesener (“Roesener”) brings this

appeal from the judgment of the Marysville Municipal Court finding him guilty of

domestic violence. On appeal, Roesener claims the judgment was not supported by

sufficient evidence. For the reasons set forth below, the judgment is affirmed.

       {¶2} On July 7, 2021, the victim contacted the police and told them that

Roesener had struck her during an argument. Doc. 1. Officer Zach Schnarre

(“Schnarre”) responded to the call and arrested Roesener after speaking with the

parties. Doc. 1. Schnarre charged Roesener with one count of domestic violence in

violation of R.C. 2919.25(A), a misdemeanor of the first degree. Doc. 1. On

November 15, 2021, a bench trial was held. Doc. 31. The trial court found Roesener

guilty and sentenced him to 30 days in jail with credit given for 1 day of time served

and 29 days suspended.       Doc. 31.    The trial court also placed Roesener on

community control for three years. Doc. 31. Roesener filed a timely notice of

appeal from this judgment. Doc. 37. On appeal, Roesener raises the following

assignments of error.

                            First Assignment of Error

       There was insufficient evidence of physical harm presented by the
       State to support a conviction.




                                         -2-
Case No. 14-21-26


                          Second Assignment of Error

       There was insufficient evidence to support the conclusion that
       [Roesener] knowingly caused or attempted to cause physical
       harm to his wife.

       {¶3} Both assignments of error in this case challenge the sufficiency of the

evidence.

       The question of whether the evidence presented at trial is legally
       sufficient to support a verdict is a question of law. State v.
       Thompkins, 78 Ohio St.3d 380, 386, 1997-Ohio-52, 678 N.E.2d 541.
       Sufficiency is basically a term of adequacy. Id.

       An appellate court's function when reviewing the sufficiency of
       the evidence to support a criminal conviction is to examine the
       evidence admitted at trial to determine whether such evidence, if
       believed, would convince the average mind of the defendant's
       guilt beyond a reasonable doubt. * * * Accordingly, “[t]he
       relevant inquiry is whether, after viewing the evidence in a light
       most favorable to the prosecution, any rational trier of fact could
       have found the essential elements of the crime proven beyond a
       reasonable     doubt.”      *    *     *     “In     deciding     if
       the evidence was sufficient, we neither resolve evidentiary
       conflicts nor assess the credibility of witnesses, as both are
       functions reserved for the trier of fact.” State v. Adkins, 3d Dist.
       Allen No. 1-19-71, 2020-Ohio-6799, ¶ 37 (citations omitted).

State v. Hulbert, 3d Dist. Van Wert No. 15-19-07, 2021-Ohio-2298, ¶ 5.

       {¶4} Roesener was charged with violation of R.C. 2919.25(A), domestic

violence. To prove this offense, the State needed to prove that Roesener knowingly

caused or attempted to cause physical harm to his wife. R.C. 2919.25. In his

assignments of error, Roesener claims that 1) there was no physical harm as the

victim only experienced a brief period of mild pain from a strike to the buttocks and


                                         -3-
Case No. 14-21-26


2) that he had no intent to cause physical injury to her. “‘Physical harm to persons’

means any injury, illness, or other physiological impairment, regardless of its

gravity or duration.” R.C. 2901.01(A)(3).

       (B) A person acts knowingly, regardless of purpose, when the
       person is aware that the person's conduct will probably cause a
       certain result or will probably be of a certain nature. A person
       has knowledge of circumstances when the person is aware that
       such circumstances probably exist. When knowledge of the
       existence of a particular fact is an element of an offense, such
       knowledge is established if a person subjectively believes that
       there is a high probability of its existence and fails to make
       inquiry or acts with a conscious purpose to avoid learning the fact.

R.C. 2901.22(B). “To be actionable it is only necessary that the result is within the

natural and logical scope of risk created by the conduct.” State v. Smith, 4th Dist.

Ross No. 06CA2893, 2007-Ohio-1884, ¶ 29. “A person need not foresee the precise

consequences of criminal conduct.” State v. Hampton, 8th Dist. Cuyahoga No.

103373, 2016-Ohio-5321, ¶ 13. The intent of the party is determined from the

totality of the circumstances. State v. Valladares, 3d Dist. Allen No. 1-17-49, 2018-

Ohio-1250.

       {¶5} During the trial, the victim testified that she and Roesener were arguing.

Tr. 7. The victim testified as follows.

       A. * * * He like, kind of like punch [sic] me on my buttocks on
       the left side.

       Q. Okay.

       A. Yeah.


                                          -4-
Case No. 14-21-26


          Q. Did it hurt when he hit you on your buttock?

          A. At that time, yes. But it’s not that, like, badly or anythings
          [sic] like that.

Tr. 8. The victim indicated that she believed Roesener struck her with a closed fist

because it did not “sound” like a “smack”. Tr. 9. On cross-examination, the victim

indicated that she did not think Roesener intended to injure her and she did not wish

to see him convicted. Tr. 13-14.

          {¶6} Schnarre testified that Roesener stated that he had “smacked” the victim

on the buttocks. Tr. 15-16. Video of Schnarre’s body camera was then played. Tr.

16-21. Roesener indicated he did this after she told him she had thrown his wedding

ring away so they were not married anymore. Tr. 17. Roesener then stated that he

“patted her on the butt” like one would do to a “kid sister”. Tr. 17. On cross-

examination, Schnarre admitted that Roesener had never used the word smacked,

that the word was his interpretation. Tr. 24. On redirect, the video was replayed

and it showed that the following dialogue occurred.

          Schnarre: How’s it going?

          Roesener: Good. I patted her on the butt and she’s saying that I
          punched her, but I didn’t. I swear to God.

Tr. 25.

          {¶7} Following the testimony, the trial court made the following statements.

          * * * Both sides seem to agree that the defendant did strike the
          alleged victim on the bottom left buttocks. * * * The alleged victim
          has testified that the slap or what I wrote down was slap or the

                                           -5-
Case No. 14-21-26


          part or whatever you want to call it. That it did hurt her and that
          she thought it was a closed fist. Probably not the strongest case
          as far as -- as injuries as the defendant said. But I feel that the
          elements of domestic violence have been shown. I’ll therefore,
          make a finding of guilty.

Tr. 43.

          {¶8} To determine whether the conviction is supported by sufficient

evidence, this court must view the evidence in a light most favorable to the State.

This means that we must accept as fact that Roesener struck the victim with a closed

fist as the result of an argument when reviewing whether the evidence was

sufficient. As the trial court noted, the evidence in this case is far from the strongest.

However, there is evidence that Roesener intended to strike the victim and that the

victim suffered pain as a result, regardless of the duration. Viewing the evidence in

a light most favorable to the State, it is sufficient to satisfy the requirement that the

victim suffered a short-lived injury.1 The duration and gravity are not part of the

consideration as to whether physical harm occurred. R.C. 2901.01(A)(3).

          {¶9} Likewise, the statute does not require that the offender have an intent to

injure when committing the offense for it to be knowingly. The statute merely

requires that the offender intended to commit the act and that the consequences of

the act were reasonably foreseeable. Roesener argues that the evidence was not

sufficient to support a finding that he intended the injury. He cites State v.


1
  This Court notes that the evidence may not be weighed as it would be if we were determining whether the
conviction is supported by the manifest weight of the evidence, so the seriousness of the physical harm is
irrelevant.

                                                   -6-
Case No. 14-21-26


Sepulveda in support of this argument. 3d Dist. Mercer County No. 10-16-03, 2016-

Ohio-7177. However, in Sepulveda, the defendant was charged with assaulting a

police officer by spitting on the officer. No evidence was presented that the act of

spitting caused any harm, usually caused any harm, or even had the potential to

cause harm in that case. Thus, this court held that the act of spitting was not an

attempt to cause physical harm to the officer and reversed the judgment. The act of

spitting is very different from the act of punching someone. Thus, Sepulveda is

distinguishable from this case. Viewing the evidence in a light most favorable to

the State, a reasonable person could foresee that striking another person with a

closed fist may result in pain. Given the evidence before the court, the judgment

was supported by sufficient evidence. The assignments of error are overruled.

       {¶10} Having found no prejudicial error in the particulars assigned and

argued, the judgment of the Marysville Municipal Court is affirmed.

                                                               Judgment Affirmed

MILLER and SHAW, J.J., concur.

/hls




                                        -7-